The defendant appeals on questions of law from a judgment of the Court of Common Pleas in favor of the plaintiff. This judgment was entered upon a verdict in favor of plaintiff. *Page 288 
The plaintiff claimed in its pleadings that the defendant had agreed to pay plaintiff a commission for the sale of certain real estate; that plaintiff had procured a purchaser therefor; and that the defendant sold the real estate to such purchaser directly and refused to pay plaintiff its commission.
The defendant denies these allegations. The general and special charges of the court fairly stated the issues presented by the pleadings. The evidence sustained the conclusion of the jury.
The defendant lays great stress upon the fact developed in the statement of counsel and the evidence that the property, which the defendant sought to have sold, belonged to the defendant's wife. There is no rule of law preventing one from agreeing to pay a commission for the sale of another's property. This is not an action between a purchaser and seller.
The court required the plaintiff to amend its petition. In doing so, the court committed error as far as the plaintiff was concerned, but the pleading of plaintiff still contained the necessary allegations furnishing a predicate for the verdict of the jury.
No error appears in the record prejudicial to the defendant, and the judgment is affirmed.
Judgment affirmed.
HILDEBRANT, P.J., MATTHEWS and ROSS, JJ., concur in the opinion and judgment. *Page 289